                 Case 18-20501-jrs            Doc        Filed 04/09/20 Entered 04/09/20 15:01:33                                Desc Main
                                                          Document     Page 1 of 7
Fill in this information to identify the case:

Debtor 1              Allison Tonya Jones

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the : Northern                 District of Georgia
                                                                             (State)

Case number           18-20501-jrs



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                    12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of                   Citibank, N.A., as trustee for CMLTI Asset Trust        Court claim no. (if known):         3
creditor:


Last four digits of any number you               XXXXXX9809                       Date of payment change:
use to identify the debtor’s account:                                             Must be at least 21 days after date of                5/6/2020
                                                                                  this notice

                                                                                  New total payment:
                                                                                  Principal, interest, and escrow, if any                $540.91

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtor’s escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
          for the change. If a statement is not attached, explain why: __________________________________________________________
          ___________________________________________________________________________________________________
           Current escrow payment:          $ 159.68                                      New escrow payment :            $ 176.19

Part 2:         Mortgage Payment Adjustment

2.     Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s
       variable-rate note?
        No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
          explain why: ___________________________________

             Current interest rate:                           3.000%                     New interest rate:                                   4.000%

             Current principal and interest payment:       $ 344.09                       New principal and interest payment:             $ 364.72

Part 3:         Other Payment Change
3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)


           Reason for change: ____________________________________________________________________________


           Current mortgage payment:                $ _________                           New mortgage payment:             $ _________




Official Form 410S1                              Notice of Mortgage Payment Change                                                   page 1
             Case 18-20501-jrs               Doc      Filed 04/09/20 Entered 04/09/20 15:01:33                     Desc Main
                                                       Document     Page 2 of 7
 Debtor 1            Allison Tonya Jones                                            Case number (if known) 18-20501-jrs
                    First Name Middle Name    Last Name


Part 4:         Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.
X    /s/Ciro A Mestres                                                                 Date      4/9/2020
     Signature

Print:         Ciro                  A                              Mestres            Title    Authorized Agent
               First Name            Middle Name                    Last Name

Company        McCalla Raymer Leibert Pierce, LLC

Address        1544 Old Alabama Road
               Number      Street
               Roswell                       GA                      30076
               City                          State                   ZIP Code

Contact phone      678-281-6516                                                        Email     Ciro.Mestres@mccalla.com




Official Form 410S1                            Notice of Mortgage Payment Change                                    page 2
 Case 18-20501-jrs         Doc   Filed 04/09/20 Entered 04/09/20 15:01:33             Desc Main
                                  Document     Page 3 of 7
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                  GAINESVILLE DIVISION

                                                       Bankruptcy Case No.: 18-20501-jrs
 In Re:                                                Chapter:             13
          Allison Tonya Jones                          Judge:               James R. Sacca

                                   CERTIFICATE OF SERVICE

      I, Ciro A Mestres, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within NOTICE OF
MORTGAGE PAYMENT CHANGE filed in this bankruptcy matter on the following parties at
the addresses shown, by regular United States Mail, with proper postage affixed, unless another
manner of service is expressly indicated:

Allison Tonya Jones
6710 Tallant Drive
Lula, GA 30554

Karen King                                     (served via ECF Notification)
King & King Law LLC
215 Pryor Street, S.W.
Atlanta, GA 30303

Nancy J. Whaley, Trustee                       (served via ECF Notification)
303 Peachtree Center Avenue
Suite 120, Suntrust Garden Plaza
Atlanta, GA 30303

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on:       4/9/2020         By:    /s/Ciro A Mestres
                     (date)                Ciro A Mestres
                                           Authorized Agent for Fay Servicing, LLC
Case 18-20501-jrs   Doc   Filed 04/09/20 Entered 04/09/20 15:01:33   Desc Main
                           Document     Page 4 of 7
                                     ESCROW ACCOUNT DISCLOSURE STATEMENT
        Case 18-20501-jrs        Doc     Filed 04/09/20 Entered 04/09/20 15:01:33                Desc Main
Loan Number:                              Document ACCOUNT HISTORY
                                                        Page  5 of 7                                   Date: 02/20/2020

This is a statement of actual activity in your escrow account from 03/01/2020 through 04/30/2020. This section provides
last year's projections and compares it with actual activity.
An asterisk (*) indicates a difference from a previous estimate either in the date or amount and may be caused by any of
the following:
• The actual amount of insurance or taxes paid since your last Escrow Analysis Statement was higher or lower than
     anticipated
• Additional funds were applied to your escrow account
• The time elapsed between payments to escrow and disbursement from escrow was shorter or longer than anticipated
     on your last Escrow Analysis Statement.

                     PAYMENTS                     DISBURSEMENTS                                     ESCROW BALANCE
MONTH          PROJECTED      ACTUAL          PROJECTED       ACTUAL           DESCRIPTION       PROJECTED      ACTUAL

                                                                             BEGINNING BALANCE      319.35        -820.04
03/20             159.68        159.68   E                               E                          479.03        -660.36 <
04/20             159.68        159.68   E                               E                          638.71        -500.68

TOTAL           $1,916.16      $319.36         $1,916.15         $0.00
                                                Representation Of Printed Document
           Case 18-20501-jrs           Doc    Filed 04/09/20 Entered 04/09/20 15:01:33                        Desc Main
                                  RETURN SERVICEDocument
                                                 ONLY       Page 6 of 7
                                  P.O. BOX 619063
                                  DALLAS,TX 75261-9063




         ALLISON JONES                                                                       2/10/2020
         215 PRYOR ST SW
         ATLANTA GA 30303-3623                                                 IMPORTANT MORTGAGE NOTIFICATION


                                                                               Your Payment and Interest Rate will Increase.




Account Number:
Property Address:          6710 TALLANT DR
                           LULA GA 30554

Dear Homeowner(s):

Per the terms of your modification agreement, your interest rate will change to 4.00000% effective 4/6/2020. This change
in your interest rate will result in a new monthly payment of $560.94, and your first payment at the new adjusted level is
due 5/6/2020.

The table below shows the schedule of adjustments to your new interest rate and estimated future changes to your
monthly mortgage payment.

                                                                        Estimated               Total
                    Interest     Interest Rate         Monthly                                                 Payment Due
                                                                      Monthly Escrow           Monthly
                      Rate       Effective Date         P&I                                                       Date
                                                                        Payment                Payment
                   4.00000%         4/6/2020           $364.72              $196.22             $560.94            5/6/2020
                   4.35000%         4/6/2021           $371.57              $196.22             $567.79            5/6/2021
Your monthly payment includes an escrow amount for property taxes, hazard insurance and other escrowed expenses (if
applicable), which, if they increase, may also increase your monthly payment. The escrow payment amounts shown are
based on current data and represent a reasonable estimate of expenditures for future escrow obligations; however,
escrow payments may be adjusted periodically in accordance with applicable law. Your total monthly payment is
calculated by adding the principal, interest, and escrow.

If you have questions or anticipate challenges paying your new monthly payment, please contact your account
manager, Itzel Cela, using the direct contact information below.

Phone: 800.495.7166
Fax:   312.873.2235
Email: ICELA@FAYSERVICING.COM

*If you were modified under the Home Affordable Modification Program (HAMP), your interest rate will increase by up to
1% per year until it reaches its cap, which was the market rate of interest being charged by mortgage lenders on the day
the modification agreement was prepared. Once the interest rate reaches the cap, it will be fixed for the remaining life of
the loan. You may also contact the Homeowner’s HOPETM Hotline by calling 1-888-995-HOPE. The Hotline can help with
questions about your HAMP modification and offers access to free HUD-approved counseling services in English or
Spanish (other languages are available on request). It is available 24 hours a day/7 days a week.




Fay Servicing, LLC is a debt collector, and information you provide to us will be used for that purpose. To the extent your original
obligation was discharged, or is subject to an automatic stay under the United States Bankruptcy Code, this is being provided for
informational purposes only and does not constitute an attempt to collect a debt or impose personal liability. Our office hours are
Monday-Thursday 8 A.M. - 9 P.M. Friday 8:30 A.M. - 5 P.M., and Saturday 10 A.M. - 4 P.M. CST. Call today: 1-800-495-7166.
NMLS ID# 88244. NC residents: Fay Servicing, LLC, NC Permit Number 112302, 425 S. Financial Pl., Suite 2000, Chicago, IL
60605-6011.
          Case 18-20501-jrs        Doc      Filed 04/09/20 Entered 04/09/20 15:01:33               Desc Main
                                             Document     Page 7 of 7
ACH Debit Borrowers: You have previously authorized Fay Servicing, LLC, to automatically debit your bank account
each month for the amount of your monthly payment of principal, interest, and escrow (if applicable). Please note the
amount of your next ACH debit will be changed (increase/decrease) to reflect the amount of your new monthly payment
as reflected herein. Fay Servicing, LLC, is authorized to debit your bank account each month until you provide written or
oral notice to stop. Termination request must be received by Fay Servicing, LLC, at least three (3) business days prior to
your next scheduled debit.
